DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding 35 USC 112 rejection, Applicant's amendments, see Applicant's amendments to independent claims 1 and 7, filed December 27, 2021, with respect to 35 USC 112 rejection have been fully considered. The 35 USC 101 rejection of claims 1, 2, 4, and 5 has been withdrawn.

Response to Arguments
Applicant's arguments filed December 27, 21021 have been fully considered but they are not persuasive. 
Regarding claim 1 applicant argues 
“Applicant submits that:
Firstly, Li does not disclose that the base station configures a correspondence relationship between uplink beams and uplink physical channel. 
Secondly, according to Li, a type of a physical channel is determined firstly, and then a corresponding bran is determined for receiving or sending data, according to the determined type of the physical channel.
	That is different from claim 1 of the present disclosure, because in claim 1, a second correspondence relationship between each of one or more uplink beams and an uplink physical channel is configured, and then data is received through the uplink physical channel determined according to the second correspondence relationship. In other words, after a correspondence between uplink beam and uplink physical channel is determined, a physical-channel is determined for receiving data, according to the correspondence.
	Therefore, Applicant respectfully submits that the Li fails to disclose "configuring second correspondence relationship between each of one or more uplink beams and an uplink physical channel; receiving data through the uplink physical channel corresponding to the uplink bear according to the second correspondence relationship" as recited in independent claim 1. 
In addition, Applicant respectfully submits that the Noh also fails to disclose "configuring second correspondence relationship between each of one or more uplink beams and an uplink physical channel; receiving data through the uplink physical channel corresponding to the uplink beam according to the second correspondence relationship" as recited in independent claim 1.
According to the amended independent claim 1 of the present disclosure, by configuring the second correspondence relationship between each uplink beam and an uplink physical channel, transmission in different types of physical channels is implemented in a plurality of uplink beams.
As a result, independent claim 1 is not rendered obvious by the cited reference. Reconsideration and withdrawal of the rejection of independent claim 1 tinder §103 is therefore respectfully requested Independent claims 7 and 65 include features similar to those of independent claim 1. As a result, for reasons similar to those set forth above concerning independent claim 1, the Applicant believes that independent claims 7 and 65 also in not rendered obvious by the cited reference. Reconsideration and withdrawal of the rejection of independent claims 7 and 65 under §103 is therefore also respectfully requested.
Claims 2, 4-5, 9-10, 66, 69-71, 73-74 depend either directly or indirectly from independent claim 1, 7 or 65, respectively, and include all the features of their respective independent claim. Moreover, these claims add further features that also render them separately allowable. As a result, and in light of the reasons set forth above concerning independent claims 1, 7 or 65, the Applicant believes that claims 2, 4-5, 9-10, 66, 69-71, 73-74 likewise overcome the rejections thereof under §103, notwithstanding their further recitation of independently allowable subject matter. Reconsideration and withdrawal of those rejections is therefore also respectfully requested.”

However, the office respectfully disagrees. The Office submits that Li et al teach a multi-beam-based data transmission method, applied to a base station (see figure 3 and 4) arc comprising : configuring second correspondence relationship between each of the one or more uplink beams and an uplink physical channel (see figure 4, component 401 and 402 and paragraph 0103, 0108, 0109 and 0130, ): receiving data through the uplink Physical channel corresponding to the uplink beam according to the second correspondence relationship (see figure 4, component 401 and 402), wherein the uplink physical channel comprises one or more of an uplink data channel, an uplink control channel, an uplink sounding channel, or a random access channel (see paragraph 0106).
Li further disclose that “different types of beam can be configured for different physical channels” (see paragraph 0103). Li further teach “the transmitting or receiving, by the base station, the signal of the physical channel by using the corresponding type of beam according to the type of the physical channel further includes: determining, by the base station, a traffic beam combination with the best signal quality according to a UE TX traffic beam and a BS RX traffic beam corresponding to the UE TX traffic beam” (see paragraph 0130). That is Li clearly teach the limitation of “configuring second correspondence relationship between each of one or more uplink beams and an uplink physical channel”. The office further submits that claim does not recite what the second correspondence is.  Therefore, the broadest reasonable interpretation of language of the claims is any correspondence between the beam and physical channel. Thus Li et al 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner




/JAISON JOSEPH/           Primary Examiner, Art Unit 2633